internal_revenue_service number release date index number ---------------------------- ------------- ------------------------------------------------------------ ---------- ----------------------------------------------------------- ------------------------------ --------------------------------------- legend department of the treasury washington dc person to contact ------------------------------------------ telephone number --------------------- refer reply to cc fip b05 plr-133388-07 date date issuer -------------------------------------------------------------------------------------------------------- bonds --------------------------------------------------------------------------------- --------------------------------------------------------------------------------- ---------------------------------------------------------------- -------------------------------------------- borrower dear -------------- this letter is in response to your request for a ruling concerning the treatment for purposes of sec_147 and sec_148 of the internal_revenue_code_of_1986 as amended the code of certain fees described below to be paid_by the conduit borrower in an exempt_facility_bond financing facts and representations the issuer intends to issue the bonds and loan the proceeds to the borrower for the purpose of financing a solid_waste_disposal_facility to improve the credit rating assigned to the bonds and thereby lower the interest rate payable on the bonds the issuer expects to obtain a letter_of_credit or other credit enhancement the credit enhancement relating to the bonds from a bank or other financial_institution the credit enhancer it is expected that the borrower will pay the direct costs associated plr-133388-07 with the actual transfer of credit risk relating to the credit enhancement including the initial commitment fee and the periodic on-going fee for maintenance of the credit enhancement in addition the borrower is expected to pay certain fees and expenses for the credit enhancer’s attorneys the additional attorneys’ fees finally because the borrower is expected to execute a mortgage on the financed property as security for its promise to repay the loan the borrower is expected to pay for title insurance the mortgagee policy the payment for which the mortgagee policy fee to ensure that the security provided by the mortgage is free and clear of all liens ahead of the lien created by such mortgage and that the lien created by the mortgage is valid and enforceable the mortgagee policy is separate and distinct from the title insurance_policy that protects a borrower the borrower policy from losses or damages incurred by such borrower as the owner of the insured property the borrower policy protects a borrower if it is found that the property belongs to someone else there is a defect in the title to the property or a lien on the property title the title is unmarketable or there is no access to the land because there will be credit enhancement with respect to the bonds the mortgage will be executed in favor of the credit enhancer and the mortgagee policy will be obtained for the credit enhancer’s benefit in cases where there is no credit enhancement a mortgage may be executed in favor of the issuer or the bond trustee in which case a mortgagee policy is obtained in the name of the issuer or the bond trustee the issuer represents that the additional attorneys’ fees and the mortgagee policy fee will be separately_stated reasonable and excluded from the fee for the credit enhancement law sec_103 provides that gross_income does not include interest on any state_or_local_bond sec_103 provides that the exemption from gross_income described in sec_103 does not apply to any private_activity_bond which is not a qualified_bond within the meaning of sec_141 any arbitrage_bond within the meaning of sec_148 or any bond that does not meet the applicable_requirements of sec_149 sec_147 provides that a private_activity_bond shall not be a qualified_bond if the issuance costs financed by the issue of which the bond is a part exceed percent of the proceeds of the issue sec_1_150-1 of the income_tax regulations provides that except as otherwise provided the definitions in sec_1_150-1 apply for all purposes of sec_103 and sec_141 through sec_1_150-1 defines the term issuance costs to mean costs to the extent incurred in connection with and allocable to the issuance of an issue within the meaning of sec_147 and provides the following examples of issuance costs if and only plr-133388-07 to the extent such costs are incurred in connection with and allocable to the borrowing underwriters’ spread counsel fees financial advisory fees rating agency fees trustee fees paying agent fees bond registrar certification and authentication fees accounting fees printing costs for bonds and offering documents public approval process costs engineering and feasibility study costs guarantee fees other than for qualified guarantees as defined in sec_1 f and similar costs sec_148 defines the term arbitrage_bond as any bond issued as part of an issue any portion of the proceeds of which are reasonably expected at the time of issuance of the bonds to be used directly or indirectly to acquire higher yielding investment or to replace funds that were used directly or indirectly to acquire higher_yielding_investments sec_148 defines the term higher_yielding_investments as any investment_property which produces a yield over the term of the issue which is materially higher than the yield on the issue in general the yield on a bond over any period is the discount rate that when used in computing the present_value as of the first day of such period of all payments of principal and interest and fees for qualified guarantees that are attributable to such period produces an amount equal to the present_value using the same discount rate of the aggregate issue_price of the bond as of the first day of such period see sec_1 b i and c sec_1_148-4 provides that fees properly allocable to payments for a qualified guarantee for an issue as determined under sec_1_148-4 are treated as additional interest on that issue under sec_148 sec_1_148-4 provides that a guarantee is a qualified guarantee if it satisfies each of the requirements of sec_1 f through sec_1_148-4 requires generally that the fee for a qualified guarantee not exceed a reasonable arm’s-length charge for the transfer of credit risk sec_1 f ii provides that a fee for a guarantee must not include any payment for any direct or indirect services other than the transfer of credit risk unless the compensation_for those other services is separately_stated reasonable and excluded from the guarantee fee sec_1_148-4 further provides that fees for the transfer of credit risk include fees for the guarantor’s overhead and other costs relating to the transfer of credit risk as an example sec_1_148-4 provides that the guarantee fee includes payment for services other than transfer of credit risk if a it includes payment for the cost of underwriting or remarketing bonds or for the cost of insurance for casualty to bond-financed property b it is refundable upon redemption of the guaranteed bond before the final maturity_date and the amount of the refund would exceed the portion of the fee that had not been earned or c the requirements relating to temporary periods for capital projects are not satisfied and the guarantor is not plr-133388-07 reasonably assured that the bonds will be repaid if the project to be financed is not completed sec_1_148-5 provides in general rules for computing the yield and value of investments allocated to an issue for various purposes under sec_148 sec_1 b provides in part that the yield on an investment allocated to an issue is the discount rate that when used in computing the present_value as of the date the investment is first allocated to the issue of all unconditionally payable receipts from the investment produces an amount equal to the present_value of all unconditionally payable payments for the investment for this purpose payments means amounts to be actually or constructively paid to acquire the investment and receipts means amounts to be actually or constructively received from the investment such as earnings and return of principal sec_1_148-5 provides that except as otherwise provided in sec_1_148-5 an allocation of gross_proceeds of an issue to a payment or receipt on an investment is not adjusted to take into account any costs or expenses paid directly or indirectly to purchase carry sell or retire the investment administrative costs thus these administrative costs generally do not increase the payments for or reduce the receipts from investments sec_1_148-5 provides that in determining payments and receipts on purpose investments qualified administrative costs are taken into account thus qualified administrative costs increase the payments for or decrease the receipts from the purpose investments this rule applies even if those payments merely reimburse the issuer although the actual payments by the conduit borrower may be made at any time for this purpose a pro_rata portion of each payment made by a conduit borrower is treated as a reimbursement of reasonable_administrative_costs if the present_value of those payments does not exceed the present_value of the reasonable_administrative_costs paid_by the issuer using the yield on the issue as the discount rate sec_1_148-5 defines the term qualified administrative costs for purpose investments as the costs or expenses paid directly or indirectly to purchase carry sell or retire the investment and costs of issuing carrying or repaying the issue and any underwriters’ discount analysis pursuant to sec_1_148-4 fees for qualified guarantees are treated as additional interest when calculating the yield on an issue of bonds sec_1_148-4 provides that a qualified guarantee fee may not include a fee for the provision of a service other than the transfer of credit risk for the bonds but may include fees such as additional attorneys’ fees qualified guarantee mortgagee policy fee plr-133388-07 a portion of the guarantor’s overhead and other costs relating to such transfer of credit risk to the extent that the additional attorneys’ fees are being incurred by the credit enhancer with respect to the provision of the credit enhancement on the bonds such fees are other costs for the transfer of credit risk within the meaning of sec_1_148-4 and therefore are fees for a qualified guarantee as qualified guarantee fees such additional attorneys’ fees are included as additional interest on the bonds under sec_1_148-4 and are not subject_to the percent cost of issuance limitation of sec_147 unlike the additional attorneys’ fees the mortgagee policy fee is not a cost of the credit enhancer relating to the transfer of credit risk on the bonds within the meaning of sec_1_148-4 rather the mortgagee policy fee is a cost incurred by the borrower as part of obtaining the loan of bond proceeds were the bonds not credit enhanced the borrower may still have been required to execute a mortgage on the financed property in favor of the issuer or the bond trustee and provide that party with a mortgagee policy the fact that the credit enhancer rather than the issuer or the trustee will be the beneficiary of the mortgagee policy does not result in the mortgagee policy fee being treated as a fee for a qualified guarantee accordingly the mortgagee policy fee is not included as additional interest on the bonds however because as the issuer represents such fee will be reasonable separately_stated and excluded from the guarantee fee the credit enhancement itself will continue to qualify as a qualified guarantee because the mortgagee policy fee is not a fee for a qualified guarantee we must decide whether such fee is a bond issuance cost subject_to the percent cost of issuance limitation under sec_147 this limitation was introduced as part of the tax_reform_act_of_1986 vol c b tra the conference_report published with respect to tra explains the introduction of this limitation and provides examples of costs of issuance as follows bond issuance cost within the meaning of sec_147 costs of issuance subject_to the two-percent limitation include all costs incurred in connection with the borrowing--in general all costs that are treated as costs of issuance under the present treasury_department regulations and rulings examples of costs of issuance that are subject_to the two-percent limitation include but are not limited to -- underwriters' spread whether realized directly or derived through purchase of the bonds at a discount below the price at which they are expected to be sold to the public plr-133388-07 counsel fees including bond counsel underwriter's counsel issuer's counsel company counsel in the case of borrowings such as those for exempt facilities as well as any other specialized counsel fees incurred in connection with the borrowing financial advisor fees incurred in connection with the borrowing rating agency fees trustee fees incurred in connection with the borrowing paying agent and certifying and authenticating agent fees related to issuance of the bonds accountant fees eg accountant verifications in the case of advance refundings related to issuance of the bonds printing costs for the bonds and of preliminary and final offering materials costs incurred in connection with the required public approval process eg publication costs for public notices generally and costs of the public hearing or voter referendum and costs of engineering and feasibility studies necessary to the issuance of the bonds as opposed to such studies related to completion of the project but not to the financing as described in e below bond insurance premiums and certain letter_of_credit fees may be treated as interest_expense under the arbitrage restrictions to the extent of their treatment as interest the initial cost of these types of costs of issuance may be financed in addition to the two- percent limit on financing other costs of issuance h_r conf_rep no pincite vol c b sec_1_150-1 provides substantially the same list of examples except that its list also includes bond registrar the borrowing referred to in sec_1_150-1 is the borrowing by the issuer as evidenced by the bonds and not the borrowing of the bond proceeds by the borrower because as stated above the mortgagee policy fee is a cost incurred by the borrower in connection with its receipt of the loan of bond proceeds and not a cost incurred by the issuer in connection with the issuance of the bonds the mortgagee policy fee is not subject_to the percent cost of issuance limitation in sec_147 nor is the mortgagee policy fee a qualified administrative cost within the meaning of sec_1_148-5 pursuant to sec_1_148-5 qualified administrative costs described in sec_1 e paid_by the conduit borrower increase the payment for or decrease the receipt from the purpose_investment although paid_by the conduit borrower the qualified administrative costs described in sec_1_148-5 are costs qualified administrative cost plr-133388-07 incurred by the issuer either to purchase carry sell or retire an investment as provided in sec_1_148-5 or in issuing carrying or repaying the issue as provided in sec_1_148-5 the mortgagee policy fee is not a cost of issuing within the meaning of sec_1 e ii a the term costs of issuing in sec_1_148-5 should be interpreted consistently with the term issuance costs under sec_1_150-1 as discussed above the mortgagee policy fee is not an issuance cost because it is not a cost incurred by the issuer in issuing carrying or repaying the bonds but is a cost incurred by the borrower in obtaining the loan similarly the mortgagee policy fee is not a qualified administrative cost within the meaning of sec_1_148-5 because it is not a cost incurred by the issuer to purchase carry sell or retire the loan conclusion based upon the above discussion we conclude to the extent that the additional attorneys’ fees are being incurred by the credit enhancer with respect to the provision of the credit enhancement on the bonds such fees are to be included within the payment for a qualified guarantee within the meaning of sec_1_148-4 and treated as additional interest on the bonds such additional attorneys’ fees therefore are not an issuance cost subject_to the percent cost of issuance limitation described in sec_147 the mortgagee policy fee is a cost incurred by the borrower in obtaining the loan financed with the bond proceeds as such it is not a fee for a qualified guarantee within the meaning of sec_1_148-4 nor is it a cost of issuance subject_to the percent cost of issuance limitation described in sec_147 nor is it a qualified administrative cost within the meaning of sec_1_148-5 this ruling provides guidance with respect to the treatment of the additional attorneys’ fees and the mortgage policy fee for purposes of sec_147 and sec_148 of the code only and does not address the treatment of these fees for any other purpose of the code the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination except as expressly provided herein no opinion is expressed or implied concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter plr-133388-07 this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel financial institutions products by________________________ johanna som de cerff senior technical reviewer branch cc
